Exhibit 10.6

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) has been executed by the
purchaser set forth on the signature page hereof (the “Purchaser”) in connection
with the private placement offering (the “Offering”) by Aerpio Pharmaceuticals,
Inc. (f/k/a Zeta Acquisition Corp. II), a Delaware corporation (the “Company”)
of a minimum of $35,000,000 (the “Minimum Offering”) of shares (the “Shares”) of
the Company’s common stock, par value $0.0001 per share (“Common Stock”), at a
purchase price of $5.00 per Share (the “Purchase Price”), plus up to an
additional $5,000,000 of Shares at the Purchase Price to cover
over-subscriptions (the “Over-Subscription Option”), in the event the Offering
is oversubscribed. This subscription is being submitted to you in accordance
with and subject to the terms and conditions described in this Agreement, the
Confidential and Non-Binding Summary Term Sheet of the Company previously
provided to the Purchaser relating to the Offering (as the same may be amended
or supplemented, the “Term Sheet”), and any other Disclosure Materials (as
defined below). The minimum subscription is $50,000.00 (10,000 Shares). The
Company may accept subscriptions for less than $50,000 in its sole discretion.

The Shares being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The Offering is being made on a reasonable best efforts basis to “accredited
investors,” as defined in Regulation D under the Securities Act in reliance upon
the exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act and Rule 506 of Regulation D.

The Shares are being offered and sold in connection with a reverse triangular
merger (the “Merger”) between a subsidiary of the Company and Aerpio
Therapeutics, Inc., a Delaware corporation (“Aerpio”), pursuant to which Aerpio
will become a wholly owned subsidiary of the Company, and all of the outstanding
capital stock of Aerpio will be exchanged for shares of the Company’s Common
Stock (the “Merger Shares”), and outstanding Aerpio stock options will be
converted into options to purchase the Company’s Common Stock at the same ratio
at which shares of outstanding Aerpio capital stock are exchanged, as further
described in the Term Sheet, and certain other transactions on the terms and
conditions described in the Term Sheet. Such other transactions include
(i) immediately following the Merger, the conversion of Aerpio to a Delaware
limited liability company (the “LLC Conversion”), (ii) immediately following the
LLC Conversion, the surrender for cancellation by certain pre-Merger
stockholders of the Company of 4,000,000 of the 5,000,000 shares of the
Company’s Common Stock held by them (the “Cancellation”) and (iii) immediately
following the Cancellation, the Offering.

The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit A hereto (the “Registration
Rights Agreement”), pursuant to which, among other things, the Company agrees to
register under the Securities Act for resale the Shares, the shares of Common
Stock issuable upon exercise of the Placement Agent Warrants (as such term is
defined below), the Merger Shares and the 1,000,000 shares of Common Stock held
by other stockholders of the Company.

Each closing of the Offering (a “Closing,” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall take place at the
offices of CKR Law LLP, at 1330 Avenue of the Americas, New York, New York 10019
(or such other place as is mutually agreed to by the Company and the Placement
Agents (as defined below)). Stockholders of Aerpio prior to the Merger shall
purchase a minimum aggregate amount of $17,500,000 of the Offering (the “Minimum
Insider Investment”).

 



--------------------------------------------------------------------------------

The first Closing will not occur unless:

 

  a. funds deposited in escrow as described in Section 2b below are equal to at
least the Minimum Offering (including the Minimum Insider Investment), and
corresponding documentation with respect to such amounts, have been delivered by
the Purchaser and other “Purchasers” under Subscription Agreements of like tenor
with this Agreement (collectively, the “Purchasers”) as described in Section 2a
below;

 

  b. the Merger, LLC Conversion and Cancellation have been effected; and

 

  c. the other conditions set forth in Sections 7 and 8 shall have been
satisfied.

Thereafter, the Company may conduct one or more additional Closings for the sale
of the Shares until the termination of the Offering. Unless terminated earlier
by the Company, the Offering shall continue until March 3, 2017, which period
may be extended by the Company until a date not later than March 17, 2017,
without notice to any Purchaser, past, current or prospective.

The Term Sheet and any supplement or amendment thereto, and any disclosure
schedule or other information document, delivered to the Purchaser prior to
Purchaser’s execution of this Agreement, and any such document delivered to the
Purchaser after Purchaser’s execution of this Agreement and prior to the Closing
of the Purchaser’s subscription hereunder (including, without limitation, a
substantially complete draft of the Current Report on Form 8-K describing the
Merger, the Offering and the related transactions, including “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act), to be
filed by the Company with the Securities and Exchange Commission (the “SEC”)
within four Business Days after the closing of the Merger and the initial
Closing of the Offering (the “Super 8-K”)), are collectively referred to as the
“Disclosure Materials.” (“Business Day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.)

 

  1. Subscription. The undersigned Purchaser hereby subscribes to purchase the
number of Shares set forth on the Omnibus Signature Page attached hereto, for
the aggregate Purchase Price as set forth on such Omnibus Signature Page,
subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.

 

  2. Subscription Procedure. To complete a subscription for the Shares, the
Purchaser must fully comply with the subscription procedure provided in
paragraphs a. through c. of this Section on or before the Closing Date.

 

  a. Subscription Documents. On or before the Closing Date, the Purchaser shall
review, complete and execute the Omnibus Signature Page to this Agreement and
the Registration Rights Agreement, Investor Profile, Anti-Money Laundering Form
and Investor Certification, attached hereto following the Omnibus Signature Page
(collectively, the “Subscription Documents”), if applicable, additional forms
and questionnaires distributed to the Purchaser and deliver the Subscription
Documents and such additional forms and questionnaires to CKR Law LLP (“CKR”),
at the address set forth under the caption “How to subscribe for Shares in the
private offering of Aerpio.” below. Executed documents may be delivered to CKR
by facsimile or .pdf sent by electronic mail (e-mail), if the Purchaser delivers
the original copies of the documents to CKR as soon as practicable thereafter.

 

2



--------------------------------------------------------------------------------

  b. Purchase Price. Simultaneously with the delivery of the Subscription
Documents to CKR as provided herein, and in any event on or prior to the Closing
Date, the Purchaser shall deliver to Delaware Trust Company, in its capacity as
escrow agent (the “Escrow Agent”), under an escrow agreement among the Company,
the Placement Agents (as defined below) and the Escrow Agent (the “Escrow
Agreement”) the full Purchase Price by certified or other bank check or by wire
transfer of immediately available funds, pursuant to the instructions set forth
under the caption “How to subscribe for Shares in the private offering of
Aerpio” below. Such funds will be held for the Purchaser’s benefit in the escrow
account established for the Offering (the “Escrow Account”) and will be returned
promptly, without interest or offset, if this Agreement is not accepted by the
Company or the Offering is terminated pursuant to its terms prior to the
Closing.

 

  c. Company Discretion. The Purchaser understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this or any other
subscription for Shares, in whole or in part, notwithstanding prior receipt by
the Purchaser of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Agreement. If this subscription is rejected
in whole, or the Offering is terminated, all funds received from the Purchaser
will be returned without interest or offset, and this Agreement shall thereafter
be of no further force or effect. If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Agreement will continue in full force and effect to
the extent this subscription was accepted.

 

  3. Placement Agents. Raymond James & Associates, Inc., National Securities
Corporation and Katalyst Securities LLC, each a broker-dealer licensed with
FINRA, have been engaged on a co-exclusive basis as placement agents (the
“Placement Agents”) for the Offering on a reasonable best efforts basis. The
Placement Agents will be paid at each Closing from the proceeds in the Escrow
Account, a cash commission of seven percent (7%) of the gross Purchase Price
paid by Purchasers in the Offering introduced by them (“Cash Fee”) and will
receive warrants to purchase a number of shares of Common Stock equal to seven
percent (7%) of the number of Shares sold to the investors in the Offering
introduced by the Placement Agents, with a term of three (3) years from the
relevant Closing Date, and an exercise price of $5.00 per share (the “Placement
Agent Warrants”); provided, however, that with respect to the Purchase Price
paid by existing shareholders of Aerpio or their Affiliates (as defined below),
the Placement Agents will be paid a Cash Fee of six percent (6%) and will
receive no Placement Agent Warrants. Any sub-agent of a Placement Agent that
introduces investors to the Offering will be entitled to share in the Cash Fees
and Placement Agent Warrants attributable to those investors as described above,
pursuant to the terms of an executed sub-agent agreement. The Company will also
pay certain expenses of the Placement Agents in connection with the Offering.

 

3



--------------------------------------------------------------------------------

  4. Representations and Warranties of the Company. Except as set forth in the
Super 8-K, which disclosures (other than disclosures under “risk factors” or
similar disclosures, unless otherwise specified below) qualify these
representations and warranties in their entirety, the Company hereby represents
and warrants to the Purchaser, as of the date hereof and on each Closing Date
after giving effect to the Merger, the LLC Conversion and the Cancellation
(unless otherwise specified), the following:

 

  a. Organization and Qualification. The Company and each of its subsidiaries is
a corporation or other business entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company and each of its subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
assets, business, financial condition, results of operations or future prospects
of the Company and its subsidiaries (in each case as described in the Super 8-K)
taken as a whole (a “Material Adverse Effect”). Each subsidiary of the Company
is identified on Schedule 4a attached hereto.

 

  b. Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement,
the Escrow Agreement and each of the other agreements and documents that are
exhibits hereto or thereto or are contemplated hereby or thereby or necessary or
desirable to effect the transactions contemplated hereby or thereby (the
“Transaction Documents”) and to issue the Shares, in accordance with the terms
hereof and thereof; (ii) the execution and delivery by the Company of each of
the Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Shares, have been, or will be at the time of execution of such Transaction
Document, duly authorized by the Company’s Board of Directors, and no further
consent or authorization is, or will be at the time of execution of such
Transaction Document, required by the Company, its respective Board of Directors
or its stockholders; (iii) each of the Transaction Documents will be duly
executed and delivered by the Company; and (iv) the Transaction Documents when
executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and, with respect to any rights to indemnity or contribution contained
in the Registration Rights Agreement, as such rights may be limited by state or
federal laws or public policy underlying such laws.

 

  c.

Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 10,000,000 shares of preferred stock.
After giving effect to the Merger, the LLC Conversion and the Cancellation, but
immediately before the initial Closing of the Offering, the Company will have
19,000,000 shares of Common Stock and no

 

4



--------------------------------------------------------------------------------

  preferred stock issued and outstanding. All of the outstanding shares of
Common Stock and of the capital stock of each of the Company’s subsidiaries have
been duly authorized, validly issued and are fully paid and nonassessable.
Immediately after giving effect to the Closing of the Minimum Offering, the pro
forma outstanding capitalization of the Company will be as set forth under “Pro
Forma Capitalization” in Schedule 4c. After giving effect to the Merger: (i) no
shares of capital stock of the Company or any of its subsidiaries will be
subject to preemptive rights or any other similar rights or any liens or
encumbrances (other than as contemplated by Section 7(f) hereof) suffered or
permitted by the Company; (ii) except as set forth on Schedule 4c(ii) there will
be no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries;
(iii) there will be no outstanding debt securities of the Company or any of its
subsidiaries other than indebtedness as set forth in Schedule 4c(iii);
(iv) other than pursuant to the Registration Rights Agreement or as set forth in
Schedule 4c(iv), there will be no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (v) there will be no outstanding
registration statements of the Company or any of its subsidiaries, and there
will be no outstanding comment letters from the SEC or any other regulatory
agency; (vi) except as provided in this Agreement or as set forth in Schedule
4c(vi), there will be no securities or instruments of the Company or any of its
subsidiaries containing anti-dilution or similar provisions, including the right
to adjust the exercise, exchange or reset price under such securities, that will
be triggered by the issuance of the Shares as described in this Agreement; and
(vii) no co-sale right, right of first refusal or other similar right will exist
with respect to the Shares or the issuance and sale thereof. Upon request, the
Company will make available to the Purchaser true and correct copies of the
Company’s Certificate of Incorporation, as in effect as of the first Closing
Date, and the Company’s By-laws, as in effect as of the first Closing Date, and
the terms of all securities exercisable for Common Stock and the material rights
of the holders thereof in respect thereto other than stock options issued to
officers, directors, employees and consultants.

 

  d. Issuance of Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, and are free and clear of all taxes, liens and charges with
respect to the issue thereof. The shares of Common Stock underlying the
Placement Agent Warrants (the “Underlying Shares”) have been duly authorized and
reserved for issuance, and upon exercise of the Placement Agent Warrants in
accordance with their terms, including payment of the exercise price therefor,
will be validly issued, fully paid and nonassessable, and are free and clear
from all taxes, liens and charges with respect to the issue thereof.

 

  e.

No Conflicts. The execution, delivery and performance of each of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation or the By-laws (or equivalent constitutive
document) of the Company or any of

 

5



--------------------------------------------------------------------------------

  its subsidiaries or (ii) violate or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any subsidiary is a
party, except for those which would not reasonably be expected to have a
Material Adverse Effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any subsidiary or
by which any property or asset of the Company or any subsidiary is bound or
affected, except for those which would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any subsidiary is in violation
of any term of or in default under its Certificate of Incorporation or By-laws
or any other constitutive documents. Except for those violations or defaults
which would not reasonably be expected to have a Material Adverse Effect,
neither the Company nor any subsidiary is in violation of any term of or in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or any subsidiary. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any law, ordinance, or regulation of any governmental entity,
except for any violation which would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, neither the Company nor any of its
subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the other Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth on Schedule 4e, neither
the execution and delivery by the Company of the Transaction Documents, nor the
consummation by the Company of the transactions contemplated hereby or thereby,
will require any notice, consent or waiver under any contract or instrument to
which the Company or any subsidiary is a party or by which the Company or any
subsidiary is bound or to which any of their assets is subject, except for any
notice, consent or waiver the absence of which would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. All
consents, authorizations, orders, filings and registrations which the Company or
any of its subsidiaries is required to obtain pursuant to the preceding two
sentences have been or will be obtained or effected on or prior to the Closing.

 

  f.

Absence of Litigation. Except as set forth on Schedule 4f, there is no action,
suit, claim, inquiry, notice of violation, proceeding (including any partial
proceeding such as a deposition) or investigation before or by any court, public
board, governmental or administrative agency, self-regulatory organization,
arbitrator, regulatory authority, stock market, stock exchange or trading
facility (an “Action”) now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries or any
of their respective officers or directors, which would be reasonably likely to
(i) adversely affect the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under, this Agreement or any
of the other Transaction Documents, or (ii) have

 

6



--------------------------------------------------------------------------------

  a Material Adverse Effect. For the purpose of this Agreement, the knowledge of
the Company means the knowledge of the officers of the Company (for the
avoidance of doubt, after giving effect to the Merger) and Aerpio (both actual
or knowledge that they would have had upon reasonable investigation).

 

  g. Acknowledgment Regarding Purchaser’s Purchase of the Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.

 

  h. No General Solicitation. Neither the Company, nor any of its Affiliates,
nor, to the knowledge of the Company, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.
“Affiliate” means, with respect to any person, any other person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such person, as such terms are used in and
construed under Rule 144 under the Securities Act (“Rule 144”). With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

  i. No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
to the knowledge of the Company, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Shares under the Securities Act or cause this offering of
the Shares to be integrated with prior offerings by the Company for purposes of
the Securities Act.

 

  j. Employee Relations. Neither Company nor any subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. The Company’s and/or its subsidiaries’ employees are not
members of any union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

 

  k.

Intellectual Property Rights. After giving effect to the Merger, except as set
forth on Schedule 4k, the Company and each of its subsidiaries owns, possesses,
or has rights to use, all Intellectual Property necessary for the conduct of the
Company’s and its subsidiaries’ business as now conducted, except as such
failure to own, possess or have such rights would not reasonably be expected to
result in a Material Adverse Effect and there are no unreleased liens or
security interests which have been filed, or which the Company has received
notice of, against any of the patents owned to the Company. Furthermore, (A) to
the Company’s

 

7



--------------------------------------------------------------------------------

  knowledge, there is no infringement, misappropriation or violation by third
parties of any such Intellectual Property, except as such infringement,
misappropriation or violation would not result in a Material Adverse Effect;
(B) there is no pending or, to the Company’s knowledge, threatened, action,
suit, proceeding or claim by others challenging the Company’s or any of its
subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such claim;
(C) the Intellectual Property owned by the Company and its subsidiaries, and to
the Company’s knowledge, the Intellectual Property licensed to the Company and
its subsidiaries, has not been adjudged invalid or unenforceable, in whole or in
part, and there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the validity, enforceability or
scope of any such Intellectual Property, and, to the Company’s knowledge, there
are no facts which would form a reasonable basis for any such claim; (D) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any of its subsidiaries
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, neither the Company nor any of its
subsidiaries has received any written notice of such claim, and, to the
Company’s knowledge, there are no other facts which would form a reasonable
basis for any such claim, except in each case for any action, suit, proceeding
or claim as would not be reasonably expected to have a Material Adverse Effect;
and (E) to the Company’s knowledge, no employee of the Company or any of its
subsidiaries is in in violation of any term of any employment contract, patent
disclosure agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or any of its subsidiaries or actions
undertaken by the employee while employed with the Company or any of its
subsidiaries, except as such violation would not reasonably be expected to have
a Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, (1) the Company and its subsidiaries have disclosed to
the U.S. Patent and Trademark Office (USPTO) all information known to the
Company to be relevant to the patentability of its inventions in accordance with
37 C.F.R. Section 1.56, and (2) neither the Company nor any of its subsidiaries
made any misrepresentation or concealed any information from the USPTO in any of
the patents or patent applications owned or licensed to the Company, or in
connection with the prosecution thereof, in violation of 37 C.F.R. Section 1.56.
Except as would not reasonably be expected to have a Material Adverse Effect and
to the Company’s knowledge, (x) there are no facts that are reasonably likely to
provide a basis for a finding that the Company or any of its subsidiaries does
not have clear title to the patents or patent applications owned or licensed to
the Company or other proprietary information rights as being owned by the
Company or any of its subsidiaries, (y) no valid issued U.S. patent would be
infringed by the activities of the Company or any of its subsidiaries relating
to products currently or proposed to be manufactured, used or sold by the
Company or any of its subsidiaries and (z) there are no facts with respect to
any issued patent owned that would cause any claim of any such patent not to be
valid and enforceable with applicable regulations. “Intellectual Property” shall
mean all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, domain names, technology and know-how.

 

8



--------------------------------------------------------------------------------

  l. Environmental Laws.

 

  (i) The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles;
(vii) health and safety of employees and other persons; and
(viii) manufacturing, processing, using, distributing, treating, storing,
disposing, transporting or handling of materials regulated under any law as
pollutants, contaminants, toxic or hazardous materials or substances or oil or
petroleum products or solid or hazardous waste. As used above, the terms
“release” and “environment” shall have the meaning set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended.

 

  (ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

 

  (iii) The Company and its subsidiaries (i) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses except to the extent that the failure to
have such permits, licenses or other approvals would not have a Material Adverse
Effect and (ii) are in compliance, in all material respects, with all terms and
conditions of any such permits, licenses or approvals.

 

9



--------------------------------------------------------------------------------

  m. Authorizations; Regulatory Compliance. The Company and each of its
subsidiaries holds, and is operating in compliance with, all authorizations,
licenses, permits, approvals, clearances, registrations, exemptions, consents,
certificates and orders of any governmental authority and supplements and
amendments thereto (collectively, “Authorizations”) required for the conduct of
its business and all such Authorizations are valid and in full force and effect
and neither the Company nor any of its subsidiaries is in material violation of
any terms of any such Authorizations, except, in each case, such as would not
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received written notice of any
revocation or modification of any such Authorization, except to the extent that
any such revocation or modification would not be reasonably expected to have a
Material Adverse Effect. The Company and each of its subsidiaries is in
compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees, including such laws and regulations applicable
to import and export, except as would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received any unresolved FDA Form 483, warning letter, untitled letter or other
correspondence or notice from the U.S. Food and Drug Administration (“FDA”), or
any other federal, state or local governmental or regulatory authority, alleging
or asserting noncompliance with the Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.). The Company and each of its subsidiaries, and to the
Company’s knowledge, each of their respective directors, officers, employees and
agents, is and has been in material compliance with applicable health care laws,
including, to the extent applicable, without limitation, the Federal Food, Drug
and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Health Insurance Portability and Accountability
Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health Information
Technology for Economic and Clinical Health Act of 2009 (42 U.S.C. § 17921 et
seq.), and the regulations promulgated pursuant to such laws, and comparable
state laws (collectively, “Health Care Laws”). Neither the Company nor any of
its subsidiaries has received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product
operation or activity is in material violation of any Health Care Laws or
Authorizations. Neither the Company nor any of its subsidiaries has received
written notice that any governmental authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations. The
Company and each of its subsidiaries has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments thereto as required by any Health Care
Laws or Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete, correct and not misleading on the date filed (or were corrected or
supplemented by a subsequent submission). Neither the Company nor any of its
subsidiaries has, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, safety alert,
“dear doctor” letter, or other notice or action relating to any alleged product
defect or violation and, to the Company’s knowledge, no third party has
initiated or conducted any such notice or action. Neither the Company nor any of
its subsidiaries is a party to any corporate integrity agreement, deferred
prosecution agreement, monitoring agreement, consent decree, settlement order,
or similar agreements, or has any reporting obligations pursuant to any such
agreement, plan or correction or other remedial measure entered into with any
Governmental Authority.

 

10



--------------------------------------------------------------------------------

  n. Title. Neither the Company nor any of its subsidiaries owns any real
property. Except as set forth on Schedule 4n, each of the Company and its
subsidiaries has good and marketable title to all of its personal property and
assets, free and clear of any restriction, mortgage, deed of trust, pledge,
lien, security interest or other charge, claim or encumbrance which would have a
Material Adverse Effect. Except as set forth on Schedule 4n, with respect to
properties and assets it leases, each of the Company and its subsidiaries is in
compliance with such leases and holds a valid leasehold interest free of any
liens, claims or encumbrances which would have a Material Adverse Effect.

 

  o. No Material Adverse Effects, etc. Neither Company nor any subsidiary is
subject to any judgment, decree, order, rule or regulation which in the judgment
of the Company’s officers has had, or is reasonably expected in the future to
have, a Material Adverse Effect. Neither Company nor any subsidiary is in breach
of any contract or agreement which breach, in the judgment of the Company’s
officers, has had, or is reasonably expected to have a Material Adverse Effect.

 

  p. Tax Status. The Company and each subsidiary has made and filed (taking into
account any valid extensions) all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject (except in any case in which the failure to so file would not have a
Material Adverse Effect) and (unless and only to the extent that the Company or
such subsidiary has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply or as would not have a Material Adverse Effect. To the
knowledge of the Company, there are no unpaid taxes in any material amount
claimed to be due from the Company or any subsidiary by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

  q. Certain Transactions. Except for arm’s length transactions pursuant to
which the Company or any subsidiary makes payments in the ordinary course of
business upon terms no less favorable than it could obtain from third parties,
none of the officers, directors, or employees of the Company or any subsidiary
is presently a party to any transaction with the Company or any subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner. All
transactions that would be required to be disclosed by the Company pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act are disclosed in
the SEC Reports in accordance with Item 404 or in the Super 8-K.

 

11



--------------------------------------------------------------------------------

  r. Rights of First Refusal. Except as set forth on Schedule 4c(i) or Schedule
4r, the Company is not obligated to offer the securities offered hereunder on a
right of first refusal basis or otherwise to any third parties including, but
not limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties.

 

  s. Insurance. The Company and its subsidiaries have insurance policies of the
type and in amounts customarily carried by organizations conducting businesses
or owning assets similar to those of the Company and its subsidiaries. There is
no material claim pending under any such policy as to which coverage has been
questioned, denied or disputed by the underwriter of such policy.

 

  t. SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 15(d) thereof (or that it would have been required to file
by Section 15(d) of the Exchange Act if its duty to file thereunder had not been
automatically suspended) (collectively, together with the Super 8-K, the “SEC
Reports”) for the two (2) years preceding the date hereof (or such shorter
period since the Company was first required by law or regulation to file such
material). To the Company’s knowledge, the draft Super 8-K furnished to each
Purchaser prior to the Initial Closing will not materially deviate from the
Super 8-K. The Super 8-K complies, and the other SEC Reports at the time they
were filed complied, in all material respects with the Securities Act or the
Exchange Act, as applicable, and the applicable rules and regulations of the SEC
thereunder. There are no contracts, agreements or other documents that are
required to be described in the SEC Reports and/or to be filed as exhibits
thereto that are not described, in all material respects, and/or filed as
required. There has not been any material change or amendment to, or any waiver
of any material right under, any such contract or agreement that has not been
described in and/or filed as an exhibit to the SEC Reports.

 

  u. Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. The pro forma financial information and
the related notes, if any, included in the SEC Reports have been properly
compiled and prepared in accordance with the applicable requirements of the
Securities Act and the regulations promulgated thereunder and fairly present in
all material respects the information shown therein, and the assumptions used in
the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

 

12



--------------------------------------------------------------------------------

  v. Material Changes. Since the respective date of the latest balance sheet of
the Company and the latest balance sheet of Aerpio included in the financial
statements contained within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there have been no events, occurrences or developments that
have had or would reasonably be expected to have a Material Adverse Effect with
respect to the Company or Aerpio, (ii) there have not been any changes in the
authorized capital, assets, financial condition, business or operations of the
Company or Aerpio from that reflected in the financial statements contained
within the SEC Reports except changes in the ordinary course of business which
have not been, either individually or in the aggregate, materially adverse to
the business, properties, financial condition or results of operations of the
Company or Aerpio, (iii) neither the Company or any subsidiary nor Aerpio has
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the financial statements of the Company or of Aerpio, as
applicable, pursuant to GAAP or to be disclosed in the SEC Reports, (iv) neither
the Company or any subsidiary nor Aerpio has materially altered its method of
accounting or the manner in which it keeps its accounting books and records, and
(v) neither the Company or any subsidiary nor Aerpio has declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company).

 

  w. Disclosure Controls. Except as disclosed in the Super 8-K under the “Risk
Factors” section therein, the Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-14 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its subsidiaries, is
made known to the principal executive officer and the principal financial
officer.

 

  x. Sarbanes-Oxley. Except as disclosed in the SEC Reports, including the Super
8-K under the “Risk Factors section therein, the Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it.

 

  y. Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any subsidiary and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in its SEC Reports (including, for purposes hereof, any that are
required to be disclosed in a Form 10) and is not so disclosed or that otherwise
would have a Material Adverse Effect.

 

  z.

Foreign Corrupt Practices. Neither the Company and its subsidiaries, nor to the
Company’s knowledge, any agent or other person acting on behalf of the Company
or its subsidiaries, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any

 

13



--------------------------------------------------------------------------------

  unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

 

  aa. Brokers’ Fees. Neither of the Company nor any of its subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, except
for the payment of fees to the Placement Agents as described in Section 3 above.

 

  bb. Disclosure Materials. The SEC Reports and the Disclosure Materials taken
as a whole do not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein (in the case of SEC Reports)
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

  cc. Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

  dd. Reliance. The Company acknowledges that the Purchaser is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Purchaser
purchasing the Shares. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Purchaser
would not enter into this Agreement.

 

  ee. Use of Proceeds. The Company presently intends to use the net proceeds
from the Offering primarily for research and development of its “AKB-9778”
product candidate and for general and working capital purposes.

 

  5. Representations, Warranties and Agreements of the Purchaser. The Purchaser,
severally and not jointly with any other Purchaser, represents and warrants to,
and agrees with, the Company the following:

 

  a. The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment, and has the ability to bear the economic risks
of the investment. The Purchaser can afford the loss of its entire investment.

 

  b.

The Purchaser is acquiring the Shares for investment for its own account and not
with the view to, or for resale in connection with, any distribution thereof.
The Purchaser understands and acknowledges that the Offering and sale of the
Shares have not been registered under the Securities Act or any state securities
laws, by reason of a specific exemption from the registration provisions of the
Securities Act and applicable state securities laws, which depends upon, among
other things, the bona fide nature of the investment intent as expressed

 

14



--------------------------------------------------------------------------------

  herein. The Purchaser further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Shares. The
Purchaser understands and acknowledges that the Offering of the Shares will not
be registered under the Securities Act nor under the state securities laws on
the ground that the sale of the Shares to the Purchaser as provided for in this
Agreement and the issuance of securities hereunder is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws. The Purchaser is an “accredited investor” as defined in Rule
501 of Regulation D as promulgated by the SEC under the Securities Act, for the
reason(s) specified on the Accredited Investor Certification attached hereto as
completed by Purchaser, and Purchaser shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company. The
Purchaser resides in the jurisdiction set forth on the Purchaser’s Omnibus
Signature Page affixed hereto. The Purchaser has not taken any of the actions
set forth in, and is not subject to, the disqualification provisions of Rule
506(d)(1) of the Securities Act.

 

  c. The Purchaser (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
limited liability company, association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Shares, such entity is duly
organized, validly existing and in good standing under the laws of the state or
jurisdiction of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Shares, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the Purchaser
is executing this Agreement, and such individual, partnership, ward, trust,
estate, corporation, or limited liability company or partnership, or other
entity has full right and power to perform pursuant to this Agreement and make
an investment in the Company, and represents that this Agreement constitutes a
legal, valid and binding obligation of such entity. The execution and delivery
of this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Purchaser is a party
or by which it is bound.

 

  d.

The Purchaser understands that the Shares are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements,

 

15



--------------------------------------------------------------------------------

  acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire such securities. The Purchaser further acknowledges and
understands that the Company is relying on the representations and warranties
made by the Purchaser hereunder and that such representations and warranties are
a material inducement to the Company to sell the Shares to the Purchaser. The
Purchaser further acknowledges that without such representations and warranties
of the Purchaser made hereunder, the Company would not enter into this Agreement
with the Purchaser.

 

  e. The Purchaser understands that no public market exists for the Company’s
Common Stock and that there can be no assurance that any public market for the
Common Stock will exist or continue to exist. The Company’s Common Stock is not
approved for quotation on OTC Markets or any other quotation system or listed on
any exchange. The Company intends to cause the Common Stock to be quoted on OTC
Markets QB tier as soon as practicable following the final Closing of the
Offering; however, the Company makes no representation, warranty or covenant
with respect to the initiation of or continued quotation of the Common Stock on
the OTC Markets quotation or listing on any other market or exchange.

 

  f. The Purchaser has received, reviewed and understood the information about
the Company, including all Disclosure Materials, and has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management. The Purchaser understands that such discussions, as well
as any Disclosure Materials provided by the Company, were intended to describe
the aspects of the Company’s business and prospects and the Offering which the
Company believes to be material, but were not necessarily a thorough or
exhaustive description, and except as expressly set forth in this Agreement, the
Company makes no representation or warranty with respect to the completeness of
such information and makes no representation or warranty of any kind with
respect to any information provided by any entity other than the Company. Some
of such information may include projections as to the future performance of the
Company, which projections may not be realized, may be based on assumptions
which may not be correct and may be subject to numerous factors beyond the
Company’s control. Additionally, the Purchaser understands and represents that
it is purchasing the Shares notwithstanding the fact that the Company may
disclose in the future certain material information the Purchaser has not
received, including (without limitation) financial statements of the Company
and/or Aerpio for the current or prior fiscal periods, and any subsequent period
financial statements that will be filed with the SEC, that it is not relying on
any such information in connection with its purchase of the Shares and that it
waives any right of action with respect to the nondisclosure to it prior to its
purchase of the Shares of any such information. Each Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.

 

  g.

The Purchaser acknowledges that none of the Company or the Placement Agents is
acting as a financial advisor or fiduciary of the Purchaser (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company, the Placement Agents or any of their

 

16



--------------------------------------------------------------------------------

  respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby. The Purchaser
further represents to the Company that the Purchaser’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Purchaser and its representatives.

 

  h. As of the Closing, all actions on the part of Purchaser, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Purchaser hereunder and thereunder
shall have been taken, and this Agreement and the Registration Rights Agreement,
assuming due execution by the parties hereto and thereto, constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their respective terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.

 

  i. Purchaser represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in it, nor any person on whose behalf the
Purchaser is acting: (i) is a person listed in the Annex to Executive Order
No. 13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Purchaser”). The Purchaser agrees to provide the Company, promptly upon request,
all information that the Company reasonably deems necessary or appropriate to
comply with applicable U.S. anti-money laundering, anti-terrorist and asset
control laws, regulations, rules and orders. The Purchaser consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its Affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
and orders. If the Purchaser is a financial institution that is subject to the
USA Patriot Act, the Purchaser represents that it has met all of its obligations
under the USA Patriot Act. The Purchaser acknowledges that if, following its
investment in the Company, the Company reasonably believes that the Purchaser is
a Prohibited Purchaser or is otherwise engaged in suspicious activity or refuses
to promptly provide information that the Company requests, the Company has the
right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require the Purchaser to transfer the Shares. The Purchaser further
acknowledges that the Purchaser will have no claim against the Company or any of
its Affiliates or agents for any form of damages as a result of any of the
foregoing actions.

 

17



--------------------------------------------------------------------------------

If the Purchaser is Affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Purchaser receives deposits from, makes payments on behalf of,
or handles other financial transactions related to a Foreign Bank, the Purchaser
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated Affiliate.

 

  j. The Purchaser or its duly authorized representative realizes that because
of the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company. The Purchaser has carefully read the risk factors and other information
(including the financial statements of Aerpio) included in the Super 8-K. The
Purchaser has carefully considered such risk factors before deciding to invest
in the Shares.

 

  k. The Purchaser has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Shares and could afford complete loss of such investment.

 

  l. The Purchaser is not subscribing for Shares as a result of or subsequent to
any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.

 

  m. The Purchaser acknowledges that no U.S. federal or state agency or any
other government or governmental agency has passed upon the Shares or made any
finding or determination as to the fairness, suitability or wisdom of any
investments therein.

 

  n.

Other than consummating the transactions contemplated hereunder, the Purchaser
has not directly or indirectly, nor has any individual or entity acting on
behalf of or pursuant to any understanding with such Purchaser, executed any
purchases or sales, including Short Sales, of the securities of the Company
during the period commencing as of the time that such Purchaser first received a
term sheet (written or oral) from the Company or any other individual or entity
representing the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the

 

18



--------------------------------------------------------------------------------

  representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Other than to other individuals
or entities party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future. For purposes of this Agreement, “Short Sales” means all “short sales” as
defined in Rule 200 of Regulation SHO under the Exchange Act (but shall not be
deemed to include the location and/or reservation of borrowable shares of Common
Stock).

 

  o. The Purchaser agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.

 

  p. The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of the Shares and other activities
with respect to the Shares by the Purchaser.

 

  q. All of the information concerning the Purchaser set forth herein, and any
other information furnished by the Purchaser in writing to the Company or a
Placement Agent for use in connection with the transactions contemplated by this
Agreement, is true, correct and complete in all material respects as of the date
of this Agreement, and, if there should be any material change in such
information prior to the admission of the undersigned to the Company, the
Purchaser will promptly furnish revised or corrected information to the Company.

 

  r. (For ERISA plans only) The fiduciary of the Employee Retirement Income
Security Act of 1974 (“ERISA”) plan (the “Plan”) represents that such fiduciary
has been informed of and understands the Company’s investment objectives,
policies and strategies, and that the decision to invest “plan assets” (as such
term is defined in ERISA) in the Company is consistent with the provisions of
ERISA that require diversification of plan assets and impose other fiduciary
responsibilities. The Purchaser fiduciary or Plan (a) is responsible for the
decision to invest in the Company; (b) is independent of the Company or any of
its Affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Purchaser fiduciary or Plan has not relied primarily
on any advice or recommendation of the Company or any of its Affiliates.

 

  6. Transfer Restrictions. The Purchaser acknowledges and agrees as follows:

 

  a. The Shares have not been registered for sale under the Securities Act, in
reliance on the private offering exemption in Section 4(a)(2) thereof; other
than as expressly provided in the Registration Rights Agreement, the Company
does not currently intend to register the Shares under the Securities Act at any
time in the future; and the undersigned will not immediately be entitled to the
benefits of Rule 144 with respect to the Shares.

 

19



--------------------------------------------------------------------------------

  b. The Purchaser understands that there are substantial restrictions on the
transferability of the Shares and that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS OR (3) SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Shares issued to such Purchaser may bear a customary “Affiliates”
legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are sold pursuant to a registration statement under
the Securities Act, or (b) such holder delivers to the Company an opinion of
counsel, reasonably acceptable to the Company, that a disposition of the Shares
is being made pursuant to an exemption from such registration and that the
Shares, after such transfer, shall no longer be “restricted securities” within
the meaning of Rule 144.

 

  c.

Subject to the Company’s right to request an opinion of counsel as set forth in
Section 6b, the legend set forth in Section 6b above shall be removable and the
Company shall issue or cause to be issued a certificate without such legend or
any other legend to the holder of the applicable Shares upon which it is stamped
or issue or cause to be issued to such holder by electronic delivery at the
applicable balance account at The Depository Trust Company (“DTC”) as provided
in this Section 6c, if (i) such Shares and Underlying Shares are registered for
resale under the Securities Act (provided that, if the Purchaser is selling
pursuant to an effective registration statement registering the Shares for
resale, the Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), or (ii) such Shares and Underlying
Shares are sold or transferred in compliance with Rule 144, including without
limitation in compliance with the current public information requirements and
volume and manner-of-sale restrictions of Rule 144, if applicable at the time of
such sale or transfer, and the holder and its broker have delivered customary
documents reasonably

 

20



--------------------------------------------------------------------------------

  requested by the Company’s transfer agent and/or Company counsel in connection
with such sale or transfer. All costs and expenses related to the removal of the
legends and the reissuance of any Shares and Underlying Shares, including but
not limited to costs and expenses with respect to the transfer agent, Company
counsel or otherwise, shall be borne by the Company. Following the date on which
the Registration Statement (as defined in the Registration Rights Agreement) is
first declared effective by the SEC, or at such other time as a legend is no
longer required for certain Shares, the Company will no later than three
(3) Trading Days (as defined below) following the delivery by a Purchaser to the
Company or the transfer agent (with concurrent notice and delivery of copies to
the Company) of a legended certificate representing such Shares and Underlying
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer, and
together with such other customary documents as the transfer agent and/or
Company counsel shall reasonably request), deliver or cause to be delivered to
the transferee of such Purchaser or such Purchaser, as applicable, a book entry
position or a certificate representing such Shares and Underlying Shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 6. Certificates for
Shares and Underlying Shares subject to legend removal hereunder shall be
transmitted by the transfer agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with DTC. “Trading Day” means (i) a day on which
the Common Stock is listed or quoted and traded on its principal trading market
(unless the principal trading market is the OTC Bulletin Board or the OTC Pink
tier of the OTC Markets Group, Inc.), or (ii) if the Common Stock is not listed
on a trading market (other than the OTC Bulletin Board or the OTC QB, OTC QX or
OTC Pink tier of the OTC Markets Group, Inc.), a day on which the Common Stock
is traded in the over-the-counter market, as reported by the OTC Bulletin Board,
or (iii) if the Common Stock is not quoted on any trading market (other than the
OTC QB, OTC QX or OTC Pink tier of the OTC Markets Group, Inc.), a day on which
the Common Stock is quoted in the over-the-counter market as reported by the OTC
QB, OTC QX or OTC Pink tier of the OTC Markets Group, Inc. (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

  d.

If the Company shall fail for any reason or for no reason to issue to a
Purchaser a certificate not bearing the legend set forth in Section 6b within
three (3) Trading Days after receipt by the Company and the Transfer Agent of
all documents necessary for the removal of the legend as set forth in Section 6c
at a time at which such removal is not prohibited under applicable law (the
“Deadline Date”) (such certificate, the “Unlegended Certificate”), then, in
addition to all other remedies available to such Purchaser, if on or after the
Trading Day immediately following such three (3) Trading Day period, such
Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such Purchaser of the
shares of Common Stock to be represented by the Unlegended Certificate that such
Purchaser anticipated receiving from the Company without any restrictive legend
as a result of such Purchaser’s full compliance with Section 6c (a “Buy-In”),
then the Company

 

21



--------------------------------------------------------------------------------

  \shall, within three (3) Trading Days after receipt of a written request from
the Purchaser to take the actions described in either clause (i) or (ii) below
(which shall be in the Purchaser’s sole discretion and identified in such
written request), either (i) pay cash to the Purchaser in an amount equal to
such Purchaser’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such Unlegended Certificate representing
such number of shares of Common Stock so purchased (and to issue such shares of
Common Stock) shall terminate, or (ii) in the event that the Common Stock is at
such time listed or quoted and traded on a trading market, promptly honor its
obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock, times (b) the closing price of the
Common Stock on the Deadline Date as reported by the principal trading market on
which the Common Stock is primarily listed or quoted for trading. The Purchaser
of shares of Common Stock shall provide the Company written notice indicating
the amounts payable to such Purchaser in respect of the Buy-In, together with
applicable confirmations and other evidence reasonably requested by the Company.

 

  e. Each Purchaser understands that the Company prior to the Merger was a
“shell company” as defined in Rule 12b-2 under the Exchange Act, and that upon
filing with the SEC of the Super 8-K reporting the consummation of the Merger
and related transactions and the transactions contemplated by this Agreement,
and otherwise containing “Form 10 information” discussed below, the Company will
reflect therein that it is no longer a shell company. Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Shares)
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information“ (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Shares
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement. Notwithstanding
the foregoing, the Company shall file a Form 8-A with the SEC within one year of
the final Closing if the Company is not otherwise a mandatory reporting entity
pursuant to Section 15(d) of the Exchange Act.

 

  7. Conditions to Company’s Obligations at Closing. The Company’s obligation to
complete the sale and issuance of the Shares and deliver the Shares to each
Purchaser, individually, at each Closing shall be subject to the following
conditions to the extent not waived by the Company:

 

22



--------------------------------------------------------------------------------

  a. Receipt of Payment. The Company shall have received payment, by certified
or other bank check or by wire transfer of immediately available funds, in the
full amount of the purchase price for the number of Shares being purchased by
such Purchaser at such Closing.

 

  b. Representations and Warranties. The representations and warranties made by
the Purchaser in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
such Closing Date with the same force and effect as if they had been made on and
as of said date (except in each case to the extent any such representation and
warranty is qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects as so qualified). The
Purchaser shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to such Closing
Date.

 

  c. Receipt of Executed Documents. Such Purchaser shall have executed and
delivered to the Company the Omnibus Signature Page, the Purchaser Questionnaire
and the Selling Stockholder Questionnaire.

 

  d. Effectiveness of the Merger, LLC Conversion and Cancellation. The Merger,
LLC Conversion and Cancellation shall have been effected.

 

  e. Minimum Offering. The Initial Closing shall be at least for the number of
shares of Common Stock in the Minimum Offering at the Purchase Price (including
the Minimum Insider Investment).

 

  f. Lock-Up Agreements. At the first Closing of the Offering, (a) all officers
and directors of the Company, (b) key employees agreed to by the Company and
Aerpio, if any, (c) all persons holding Common Stock issued in exchange for the
equity securities of Aerpio in the Merger; and (d) certain stockholders of the
Company prior to the Merger (each a “Restricted Holder” and, collectively, the
“Restricted Holders”) shall have entered into agreements with the Company for a
term of nine months (the “Restricted Period”), whereby they will agree to
certain restrictions on the sale or disposition (including pledge) of all (or in
the case of the stockholders referred to in (d) above, 80%) of the Company’s
Common Stock held by (or issuable to) them, excluding any shares purchased by
them in the Offering. The lock-ups will contain customary transfer exceptions.

 

  g. No Short Selling. In addition, each Restricted Holder and any stockholders
with record or beneficial ownership of 1% or more of the Common Stock of the
Company, after giving effect to the Merger and the Offering, shall have entered
into agreements with the Company whereby they will agree that they will not, for
a period of 12 months following the first Closing Date, directly or indirectly,
effect or agree to effect any short sale (as defined in Rule 200 under
Regulation SHO of the Exchange Act), whether or not against the box, establish
any “put equivalent position” (as defined in Rule 16a-1(h) under the Exchange
Act) with respect to the Common Stock, borrow or pre-borrow any shares of Common
Stock, or grant any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derives any significant part of its value from the
Common Stock or otherwise seek to hedge its position in the Common Stock.

 

23



--------------------------------------------------------------------------------

  8. Conditions to Purchasers’ Obligations at Closing. Each Purchaser’s
obligation to accept delivery of the Shares and to pay for the Shares shall be
subject to the following conditions to the extent not waived by the Placement
Agents on behalf of the Purchasers:

 

  a. Representations and Warranties Correct. The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects as so
qualified) as of, and as if made on, the date of this Agreement and as of such
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and in all material respects correct as of such earlier date
(except in each case to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects as so
qualified). The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
such Closing Date.

 

  b. Receipt of Executed Transaction Documents. The Company shall have executed
and delivered to the Placement Agents the Registration Rights Agreement and the
Escrow Agreement.

 

  c. Effectiveness of the Merger. The Merger, LLC Conversion and Cancellation
shall have been effected.

 

  d. Minimum Offering. The Initial Closing shall be at least for the number of
shares of Common Stock in the Minimum Offering at the Purchase Price and shall
include the Minimum Insider Investment.

 

  e. Legal Opinion. Goodwin Procter LLP, counsel to the Company, shall deliver
to the Placement Agents an opinion addressed to the Purchasers and the Placement
Agents, dated as of such Closing Date, in form and substance reasonably
acceptable to the Placement Agents.

 

  f. Certificate. The Chief Executive Officer of the Company shall execute and
deliver to the Placement Agents a certificate addressed to the Purchasers to the
effect that the representations and warranties of the Company in Section 4
hereof are true and correct in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects as so qualified) as of, and as if made on,
the date of this Agreement and as of such Closing Date and that the Company has
satisfied in all material respects all of the conditions set forth in this
Section 8.

 

24



--------------------------------------------------------------------------------

  g. Good Standing. The Company and each of its subsidiaries is a corporation or
other business entity duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation.

 

  h. Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

 

  i. Lock-Up and No Short Selling Agreements. Each of the agreements required by
Sections 7f and 7g hereto shall have been executed by the persons referred to
therein and delivered to the Company.

 

  j. Delivery of Draft of Super 8-K. A substantially complete draft of the Super
8-K, including audited and interim unaudited financial statements of Aerpio and
pro forma financial statements reflecting the Merger, all compliant with
applicable SEC regulations for inclusion under Item 2.01(f) and/or 5.01(a)(8) of
SEC Form 8-K, shall have been delivered to the Placement Agents on behalf of the
Purchasers.

 

  9. Indemnification.

 

  a. The Company agrees to indemnify and hold harmless the Purchaser, and its
directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person, from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of the Company’s actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Company of any covenant or agreement
made by the Company, contained herein or in any other Disclosure Materials;
provided, however, that the Company will not be liable in any such case to the
extent and only to the extent that any such loss, liability, claim, damage,
cost, fee or expense arises out of or is based upon the inaccuracy of any
representations made by such indemnified party in this Agreement, or the failure
of such indemnified party to comply with the covenants and agreements contained
herein. The liability of the Company under this paragraph shall not exceed the
total Purchase Price paid by the Purchaser hereunder, except in the case of
fraud.

 

  b.

Promptly after receipt by an indemnified party under this Section 9 of notice of
the commencement of any Action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this
Section 9, notify the indemnifying party in

 

25



--------------------------------------------------------------------------------

  writing of the commencement thereof; but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party otherwise than under this Section 9. In case any such
Action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein, and to the extent that it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party; provided, however, if the defendants in
any such Action include both the indemnified party and the indemnifying party
and either (i) the indemnifying party or parties and the indemnified party or
parties mutually agree or (ii) representation of both the indemnifying party or
parties and the indemnified party or parties by the same counsel is
inappropriate under applicable standards of professional conduct due to actual
or potential differing interests between them, the indemnified party or parties
shall have the right to select separate counsel to assume such legal defenses
and to otherwise participate in the defense of such Action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election so to assume the defense of such
Action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 9 for any
reasonable legal or other expenses subsequently incurred by such indemnified
party in connection with the defense thereof unless (i) the indemnified party
shall have employed counsel in connection with the assumption of legal defenses
in accordance with the proviso to the next preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel in such circumstance), (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such Action) unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising out of such Action, or (ii) be
liable for any settlement of any such Action effected without its written
consent (which consent shall not be unreasonably withheld), but if settled with
its written consent or if there be a final judgment of the plaintiff in any such
Action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

 

  10.

Revocability; Binding Effect. The subscription hereunder may be revoked prior to
the Closing thereon, provided that written notice of revocation is sent and is
received by the Company or a Placement Agent at least one Business Day prior to
the Closing on such subscription. The Purchaser hereby acknowledges and agrees
that this Agreement shall survive the death or disability of the Purchaser and
shall be binding upon and inure to the benefit of the parties and

 

26



--------------------------------------------------------------------------------

  their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Purchaser is more than one person, the obligations of
the Purchaser hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

  11. Modification. This Agreement shall not be amended, modified or waived
except by an instrument in writing signed by the Company and the holders of at
least a majority of the then Held Shares (as defined below), provided that
Section 22 of this Agreement shall not be amended or modified except by an
instrument in writing signed by the Company and the Anti-Dilution Requisite
Party (as defined below). Any amendment, modification or waiver effected in
accordance with this Section 11 shall be binding upon the Purchaser and each
transferee of the Shares, each future holder of all such Shares, and the
Company.

 

  12. Immaterial Modifications to the Registration Rights Agreement. The Company
and the Placement Agents may, at any time prior to the initial Closing, amend
the Registration Rights Agreement if necessary to clarify any provision therein,
without first providing notice or obtaining prior consent of the Purchaser.

 

  13. Third-Party Beneficiary. The Placement Agents shall be express third party
beneficiaries of the representations and warranties included in this Agreement.
This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Section 9 and this Section.

 

  14. Notices. Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid;
(iii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party; (iv) when sent, if by e-mail, (provided that such sent e-mail is
kept on file (whether electronically or otherwise) by the sending party and the
sending party does not receive an automatically generated message from the
recipient’s e-mail server that such e-mail could not be delivered to such
recipient); or (v) one (1) Business Day after deposit with an overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same. The addresses, facsimile numbers and email
addresses for such communications shall be:

(a) if to the Company, at

Aerpio Pharmaceuticals, Inc.

9987 Carver Road, Suite 420

Cincinnati, OH 45242

Attention: Joseph Gardner, CEO

Facsimile: 513-985-0999

Email: jgardner@aerpio.com

 

27



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

CKR Law LLP

1330 Avenue of the Americas

New York, NY 10019

Attention: Barrett S. DiPaolo

Facsimile:  1-212-259-8200

E-mail: bdipaolo@ckrlaw.com

and

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Kingsley Taft and Danielle Lauzon

Facsimile: 617-523-1231

Email: ktaft@goodwinlaw.com and dlauzon@goodwinlaw.com

or

(b) if to the Purchaser, at the address set forth on the Omnibus Signature Page
hereof

(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

  15. Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.

 

  16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

 

  17. Arbitration. The parties agree to submit all controversies to arbitration
in accordance with the provisions set forth below and understand that:

 

  a. Arbitration shall be final and binding on the parties.

 

  b. The parties are waiving their right to seek remedies in court, including
the right to a jury trial.

 

  c. Pre-arbitration discovery is generally more limited and different from
court proceedings.

 

  d. The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

 

  e. The panel of arbitrators will typically include a minority of arbitrators
who were or are Affiliated with the securities industry.

 

28



--------------------------------------------------------------------------------

  f. All controversies which may arise between the parties concerning this
Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York, New York.
Judgment on any award of any such arbitration may be entered in the Supreme
Court of the State of New York or in any other court having jurisdiction of the
person or persons against whom such award is rendered. Any notice of such
arbitration or for the confirmation of any award in any arbitration shall be
sufficient if given in accordance with the provisions of this Agreement. The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them. The prevailing party, as determined by such arbitrators,
in a legal proceeding shall be entitled to collect any costs, disbursements and
reasonable attorney’s fees from the other party. Prior to filing an arbitration,
the parties hereby agree that they will attempt to resolve their differences
first by submitting the matter for resolution to a mediator, acceptable to all
parties, and whose expenses will be borne equally by all parties. The mediation
will be held in the County of New York, State of New York, on an expedited
basis. If the parties cannot successfully resolve their differences through
mediation within sixty (60) days from the receipt of the written notice of a
matter from the notifying party, the matter will be resolved by arbitration. The
arbitration shall take place in the County of New York, State of New York, on an
expedited basis.

 

  18. Form D; Blue Sky Qualification. The Company agrees to timely file a Form D
with respect to the Securities and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchaser at such Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

 

  19. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

  20.

Securities Law Disclosure; Publicity.    By 9:00 a.m., New York City time, on
the trading day immediately following the execution of the first Closing, the
Company shall issue a press release (the “Press Release”) disclosing all
material terms of the Offering. Within the time required by the Exchange Act,
the Company will file the Super 8-K (and including as exhibits to such Super
8-K, the material Transaction Documents (including, without limitation, this
Agreement and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the SEC (other
than the Registration Statement) or any regulatory agency or principal trading
market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents with the SEC or (ii) to the extent such
disclosure is required by law, request of the staff of the SEC or of any
regulatory agency or principal trading market regulations, in which case the
Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this sub-clause (ii). From and after

 

29



--------------------------------------------------------------------------------

  the issuance of the Press Release, no Purchaser shall be in possession of any
material, non-public information received from the Company or any of its
respective officers, directors, employees or agents, that is not disclosed in
the Press Release unless a Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company as described in this Section 20, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with such
transactions (including the existence and terms of such transactions).

 

  21. Non-Public Information. Except for information (including the terms of
this Agreement and the transactions contemplated hereby) that will be disclosed
in the Super 8-K and filed with the SEC within four (4) Business Days of the
first Closing, the Company shall not and shall cause each of its officers,
directors, employees and agents, not to, provide any Purchaser with any
material, non-public information regarding the Company without the express
written consent of such Purchaser.

 

  22. Anti-Dilution. The Purchaser (but not any transferees of the Shares) shall
have anti-dilution protection such that if within six (6) months after the
initial Closing of the Offering the Company shall issue Additional Shares of
Common Stock (as defined below) for a consideration per share, or with an
exercise or conversion price per share, less than the Purchase Price (adjusted
proportionately for any event described in clause (iii) of the following
paragraph) occurring after the first Closing of the Offering) (the “Lower
Price”), the Purchaser shall be entitled to receive from the Company (for no
additional consideration) additional Shares with respect to the Shares purchased
by such Purchaser in the Offering and still held of record and beneficially
owned by such Purchaser at the time of the dilutive issuance (such shares,
together with the shares issued to the other purchasers pursuant to the other
subscription agreements of like tenor used in the Offering, the “Held Shares”)
in an amount such that, when added to the Held Shares held by the Purchaser,
will equal the number of shares of Common Stock that such Purchaser’s aggregate
Purchase Price for such Held Shares would have purchased at the Lower Price.
Either (i) holders of a majority of the then Held Shares or (ii) a
representative of the holders of the then Held Shares, which representative
shall be appointed by the three (3) Purchasers who then hold the largest number
of Held Shares, shall have the authority to waive these anti-dilution rights
with respect to a particular issuance of securities for Purchaser and all other
purchasers party to the other subscription agreements of like tenor used in the
Offering (such persons described in either clause (i) or (ii) of this sentence,
the “Anti-Dilution Requisite Party”).

“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
by the Company after the first Closing of the Offering (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option, warrant or other
right, on an as-converted or as-exercised basis, as of the date of issuance of
such security, option, warrant or right), other than: (i) shares of Common Stock
issued or issuable upon conversion or exchange of any convertible securities or
exercise of any options or warrants outstanding as of immediately following the
Merger and the initial Closing (including the Placement Agent Warrants); (ii)
securities issued or issuable to strategic investors in connection with an
acquisition, collaboration, joint venture, technology license

 

30



--------------------------------------------------------------------------------

agreement or other strategic transaction; (iii) shares of Common Stock issued or
issuable by reason of a stock dividend, stock split, split-up or other
distribution on shares of Common Stock relating to any recapitalization,
reclassification or reorganization of the capital stock of the Company, or any
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets or other transaction effected in such a
way that there is no change of control; (iv) securities of the Company issued or
issuable pursuant to the acquisition of another entity or business by the
Company by merger, purchase of substantially all of the assets or other
reorganization, but not including a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities; (v) issuances of awards to
officers, directors and employees of, or consultants to, the Company pursuant to
stock grants, option plans, purchase plans or other employee stock incentive
programs or arrangements approved by the Board of Directors, or upon exercise of
options or warrants granted to such parties pursuant to any such plan or
arrangement; and (vi) securities issued to financial institutions, institutional
investors or lessors in connection with credit arrangements, equipment
financings, lease arrangements or similar transactions, in the aggregate not
exceeding ten percent (10%) of the number of shares of Common Stock outstanding
at the time of such issuance.

 

  23. Miscellaneous.

 

  a. This Agreement, together with the Registration Rights Agreement and any
confidentiality agreement between the Purchaser and the Company, constitute the
entire agreement between the Purchaser and the Company with respect to the
Offering and supersede all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.

 

  b. If the Shares are certificated and any certificate or instrument evidencing
any Shares or Placement Agent Warrants is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Company’s transfer agent of such loss, theft
or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares or
Placement Agent Warrants. If a replacement certificate or instrument evidencing
any Shares or Placement Agent Warrants is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

31



--------------------------------------------------------------------------------

  c. Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, whether or not the transactions contemplated hereby are consummated.

 

  d. This Agreement may be executed in one or more original or facsimile or by
an e-mail which contains a portable document format (.pdf) file of an executed
signature page counterparts, each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument and which shall
be enforceable against the parties actually executing such counterparts. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or in .pdf format shall constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
or by e-mail of a document in pdf format shall be deemed to be their original
signatures for all purposes.

 

  e. Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

  f. Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

 

  g. The Purchaser understands and acknowledges that there may be multiple
Closings for the Offering.

 

  h. The Purchaser hereby agrees to furnish the Company such other information
as the Company may request prior to the Closing with respect to its subscription
hereunder.

 

  i. The representations and warranties of the Company and the Purchaser made in
this Agreement shall survive the execution and delivery hereof and the delivery
of the Shares.

 

  24. Omnibus Signature Page. This Agreement is intended to be read and
construed in conjunction with the Registration Rights Agreement. Accordingly,
pursuant to the terms and conditions of this Agreement and the Registration
Rights Agreement, it is hereby agreed that the execution by the Purchaser of
this Agreement, in the place set forth on the Omnibus Signature Page below,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Registration Rights Agreement, with the same
effect as if each of such separate but related agreement were separately signed.

 

  25. Public Disclosure. Neither the Purchaser nor any officer, manager,
director, member, partner, stockholder, employee, Affiliate, Affiliated person
or entity of the Purchaser shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval (which may be withheld in the Company’s sole discretion), except to the
extent such disclosure is required by law, request of the staff of the SEC or of
any regulatory agency or principal trading market regulations.

 

32



--------------------------------------------------------------------------------

  26. Potential Conflicts. The Placement Agents, their sub-agents, legal counsel
to the Company, the Placement Agents or Aerpio and/or their respective
Affiliates, principals, representatives or employees may now or hereafter own
shares of the Company.

 

  27. Independent Nature of Each Purchaser’s Obligations and Rights. For
avoidance of doubt, the obligations of the Purchaser under this Agreement are
several and not joint with the obligations of any other Purchaser, and the
Purchaser shall not be responsible in any way for the performance of the
obligations of any other Purchaser under any other Subscription Agreement.
Nothing contained herein and no action taken by the Purchaser shall be deemed to
constitute the Purchaser as a partnership, an association, a joint venture, or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and any other Subscription
Agreements. The Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

[Signature page follows.]

 

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the 15th
day of March, 2017.

 

AERPIO PHARMACEUTICALS, INC. By:  

/s/ Joseph H. Gardner

Name:   Joseph H. Gardner Title:   President and CEO



--------------------------------------------------------------------------------

Aerpio Pharmaceuticals, Inc.

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of ____________ ___,1 2017 (the “Subscription Agreement”), between the
undersigned,     Aerpio Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned, (ii) enter into the Registration Rights Agreement
(the “Registration Rights Agreement”), among the undersigned, the Company and
the other parties thereto, in or substantially in the form furnished to the
undersigned, and (iii) purchase the Shares of the Company’s securities as set
forth in the Subscription Agreement and below, hereby agrees to purchase such
Shares from the Company and further agrees to join the Subscription Agreement
and the Registration Rights Agreement as a party thereto, with all the rights
and privileges appertaining thereto, and to be bound in all respects by the
terms and conditions thereof. The undersigned specifically acknowledges having
read the representations section in the Subscription Agreement entitled
“Representations and Warranties of the Purchaser” and hereby represents that the
statements contained therein are complete and accurate with respect to the
undersigned as a Purchaser.

IN WITNESS WHEREOF, the Purchaser hereby executes this Agreement and the
Registration Rights Agreement.

Dated:                                          , 2017

 

                            X          $5.00                       =         
$                                                 Number of Shares      
Purchase Price per Share      Total Purchase Price   

 

SUBSCRIBER (individual)       SUBSCRIBER (entity)      

 

Signature

     

 

Name of Entity

      By:                                          
                                                            

 

Print Name

            Signature       Print Name:
                                         
                                             Signature (if Joint Tenants or
Tenants in Common)       Title:                                          
                                                          Address of Principal
Residence:       Address of Executive Offices:

 

     

 

 

     

 

 

     

 

Social Security Number(s):       IRS Tax Identification Number:

 

     

 

Telephone Number:       Telephone Number:

 

     

 

Facsimile Number:       Facsimile Number:

 

     

 

E-mail Address:       E-mail Address:

 

     

 

 

1  Will reflect the Closing Date. Not to be completed by Purchaser.



--------------------------------------------------------------------------------

Aerpio Pharmaceuticals, Inc.

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial _______    I have a net worth of at least US$1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. (For purposes of calculating your net worth under this paragraph,
(a) your primary residence shall not be included as an asset; (b) indebtedness
secured by your primary residence, up to the estimated fair market value of your
primary residence at the time of your purchase of the securities, shall not be
included as a liability (except that if the amount of such indebtedness
outstanding at the time of your purchase of the securities exceeds the amount
outstanding sixty (60) days before such time, other than as a result of the
acquisition of your primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by your primary
residence in excess of the estimated fair market value of your primary residence
at the time of your purchase of the securities shall be included as a
liability.) Initial _______    I have had an annual gross income for the past
two (2) years of at least US$200,000 (or US$300,000 jointly with my spouse) and
expect my income (or joint income, as appropriate) to reach the same level in
the current year. Initial _______    I am a director or executive officer of
                            .

For Non-Individual Investors (Entities)

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______    The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above (in
which case each such person must complete the Accreditor Investor Certification
for Individuals above as well the remainder of this questionnaire). Initial
_______    The investor certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least
US$5,000,000 and was not formed for the purpose of investing the Company.
Initial _______    The investor certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in
Section 3(21) of the Employee Retirement Income Security Act of 1974) that is a
bank, savings and loan association, insurance company or registered investment
advisor. Initial _______    The investor certifies that it is an employee
benefit plan whose total assets exceed US$5,000,000 as of the date of this
Agreement. Initial _______    The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet at least one of the criteria for Individual Investors.
Initial _______    The investor certifies that it is a U.S. bank as defined in
Section 3(a)(2) of the Securities Act, or any U.S. savings and loan association
or other similar U.S. institution as defined in Section 3(a)(5) of the
Securities Act acting in its individual or fiduciary capacity. Initial _______
   The undersigned certifies that it is a broker-dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934. Initial _______    The
investor certifies that it is an organization described in Section 501(c)(3) of
the Internal Revenue Code with total assets exceeding US$5,000,000 and not
formed for the specific purpose of investing in the Company. Initial _______   
The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment. Initial _______    The investor
certifies that it is a plan established and maintained by a state or its
political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of US$5,000,000.



--------------------------------------------------------------------------------

Initial _______    The investor certifies that it is an insurance company as
defined in Section 2(13) of the Securities Act of 1933, or a registered
investment company. Initial _______    The investor certifies that it is an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act. Initial
_______    The investor certifies that it is a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958. Initial _______    The
investor certifies that it is a private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940.



--------------------------------------------------------------------------------

Aerpio Pharmaceuticals, Inc.

Investor Profile

(Must be completed by Investor)

Section A - Personal Investor Information

 

Investor Name(s):                                       
                                         
                                         
                                                              

Individual executing Profile or Trustee:                                       
                                         
                                                                    

Social Security Numbers / Federal I.D.
Number:                                        
                                         
                                                     

Date of Birth:                                                              

 

Marital Status:                                                       

Joint Party Date of Birth:

 

 

     

Investment Experience (Years):

Annual Income:                                                         
             

   

Liquid Net Worth: 

 

Net Worth*:                                                          
                  

     

Tax Bracket:    

 

_____ 15% or below

 

_____ 25% - 27.5%

 

_____ Over 27.5%

 

Home Street Address:                                                        
                                         
                                                                                

Home City, State & Zip Code:                                        
                                         
                                         
                                       

Home Phone:                                                          
                

 

Home Fax:                                  Home
Email:                                       

Employer:                                                           
                                         
                                         
                                                        

Employer Street Address:                                       
                                         
                                         
                                                 

Employer City, State & Zip Code:                                        
                                         
                                                                           

Bus. Phone:                                                          
                  

 

Bus. Fax:                                      Bus.
Email:                                          

Type of Business:                                       
                                         
                                         
                                                             

Outside Broker/Dealer:                                      
                                         
                                         
                                                      

Section B – Certificate Delivery Instructions

____ Please deliver certificate to the Employer Address listed in Section A.

____ Please deliver certificate to the Home Address listed in Section A.

____ Please deliver certificate to the following address:
                                         
                                                                            

Section C – Form of Payment – Check or Wire Transfer

____ Check payable to Delaware Trust Company, as Escrow Agent for Aerpio, ACCT#
_________

____ Wire funds from my outside account according to Section 2(b) of the
Subscription Agreement.

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60-day window.

____ Please check if you are a FINRA member or Affiliate of a FINRA member firm:
____

 

 

    

 

Investor Signature

    

Date

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding sixty
(60) days before such time, other than as a result of the acquisition of your
primary residence, the amount of such excess shall be included as a liability);
and (c) indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.



--------------------------------------------------------------------------------

ANTI MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

What is money laundering?

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

How big is the problem and why is it important?

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

What are we required to do to eliminate money laundering?

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.



--------------------------------------------------------------------------------

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:

  

 

 

LEGAL ADDRESS:

  

 

 

SSN# or TAX ID# OF INVESTOR:

  

 

 

YEARLY INCOME:

  

 

 

NET WORTH:

  

 

 

*

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding sixty
(60) days before such time, other than as a result of the acquisition of your
primary residence, the amount of such excess shall be included as a liability);
and (c) indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

INVESTMENT OBJECTIVE(S) (FOR ALL
INVESTORS):                                     
                                         
                                                           ADDRESS OF BUSINESS
OR OF EMPLOYER:                                       
                                         
                                                                             
                                                                             
                                         
                                         
                                        
                                             FOR INVESTORS WHO ARE INDIVIDUALS:
AGE:                                       
                                         
                                                                    FOR
INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:                                      
                                         
                                               FOR INVESTORS WHO ARE ENTITIES:
TYPE OF BUSINESS:                                       
                                         
                                         

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License

   or    Valid Passport    or    Identity Card

(Circle one or more)

 

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Certificate
of Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust
or other similar documents for the type of entity; and (ii) Corporate Resolution
or power of attorney or other similar document granting authority to
signatory(ies) and designating that they are permitted to make the proposed
investment.

 

3. Please advise where the funds were derived from to make the proposed
investment:

 

Investments

  

Savings

  

Proceeds of Sale

  

Other ____________

(Circle one or more)

 

Signature:  

 

Print Name:  

 

Title (if applicable):  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement